Citation Nr: 0117512	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation for bilateral below the knee 
amputations with associated complications and pressure sores, 
under 38 U.S.C.A. § 1151, as a result of Department of 
Veterans Affairs treatment.

(The issue of entitlement to reimbursement or payment for the 
cost of private hospital care on February 2 and 21, 1999, and 
April 5 and 6, 1999, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active service from November 1948 to August 
1952, as well as prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied compensation for bilateral below the 
knee amputations with associated complications and pressure 
sores, under 38 U.S.C.A. § 1151, as a result of VA treatment.


REMAND

For claims for compensation under 38 U.S.C.A. § 1151 received 
after October 1, 1997, as in this case, benefits may be paid 
for disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected. 38 U.S.C.A. § 1151 
requires a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
As the veteran filed this claim in July 1999, the new 
standard is solely applicable.  See VAOPGCPREC 40-97 (Dec. 
31, 1997).  

It is contended on behalf of and by the veteran that 
compensation for bilateral below the knee amputations with 
associated complications and pressure sores, under 
38 U.S.C.A. § 1151, as a result of VA treatment, is 
warranted.  The representative argues that a remand for 
further development of the claim is warranted.  The Board 
agrees. 

During the pendency of the veteran's appeal, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The request below for a medical opinion 
is in part to comply with this provision. 

The medical evidence of record shows that the veteran was 
admitted to a VA medical center on April 7, 1999 for 
evaluation of severe traumatic hematuria after having 
difficulty inserting a catheter outside of the hospital.  It 
was noted that he had developed a penile ulcer and the 
external drainage device was changed to a Foley catheter.  
The veteran's wife had noted that her husband's urinary 
bladder was markedly distended up to the umbilicus; she 
unsuccessfully tried to place the Foley catheter and then 
took the veteran to the hospital, where a urologist was able 
to do so.  It was noted that the veteran's urethra had been 
traumatized.  He was placed on medication and discharged but, 
once home, he developed a fever and then returned to the 
hospital.  Following the April 7th hospital admission, the 
veteran's fever persisted, with leukocytosis, despite 
antibiotic therapy.  He subsequently developed pressure 
sores, ischemic ulcers, and gangrene to both lower 
extremities due to severe peripheral vascular disease.  It is 
apparent that the veteran had several antibiotic resistant 
infections.  Due to the gangrene, he underwent a left below-
the-knee amputation (BKA) on April 20, 1999, and a right BKA 
on September 9, 1999.  He underwent numerous operations and 
procedures while hospitalized.  He was treated for numerous 
other ailments, including chronic airway obstruction, sepsis 
secondary to urine, skin and respiratory infections, 
congestive heart failure, and anemia.  He also was treated 
for his paraplegic associated conditions. 

It is the Board's judgment that the RO must review the claims 
file and ensure that all notification and development action 
required by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  

It is also the Board's judgment that a medical opinion must 
be obtained from a specialist in internal medicine who, 
following a review all of the relevant medical evidence in 
the claims folder, to include the clinical records from the 
veteran's private treatment on April 5 and 6, 1999, and 
pertaining to the veteran's admission to a VA medical center 
on April 7, 1999, must opine whether it is at least as likely 
as not that the veteran developed additional disability or 
disabilities due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care following a 
hospital admission in April 1999; and whether or not the 
additional disability was due to an event not reasonably 
foreseeable. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him whether he desires a hearing in 
conjunction with his 1151 claim.  (He has 
requested a Travel Board hearing in 
conjunction with a claim for 
reimbursement or payment for the cost of 
private hospital care on February 2 and 
21, 1999, and April 5 and 6, 1999, which 
is the subject of a separate decision.)  
Any indicated action should follow. 

2.  After obtaining any necessary 
authorization and consent, the RO is 
requested to obtain treatment records 
from Desert Valley Hospital for treatment 
performed on April 5 and 6, 1999.

3.   The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO must refer the 
claims folder and a copy of this remand 
to a specialist in internal medicine who 
has not treated the veteran.  The 
physician is requested to review all of 
the relevant medical evidence in the 
claims folder, to include the clinical 
records pertaining to the veteran's 
admission to a VA medical center on April 
7, 1999, and render an opinion on whether 
it is at least as likely as not that the 
veteran developed additional disability 
or disabilities due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing 
hospital care following a hospital 
admission in April 1999; and whether or 
not the additional disability was due to 
an event not reasonably foreseeable.  In 
addressing this question, the physician 
should also comment on the following: 
whether or not VA complied with its own 
protocols for the preservation of the 
veteran's skin integrity following the 
April 1999 VA hospital admission and, if 
there was such failure, whether any 
residual disability resulted; whether the 
hospital incurred infection of an ischial 
sore had any residual effect on the 
veteran's health; whether VA was 
negligent by placing an IV in the 
veteran's foot or ankle and failing to 
note that it was causing injury and that 
such injury was severe enough to be 
diagnosed as gangrene; and on the quality 
of VA care, or lack thereof, that 
resulted in the infection of the other 
limb, requiring amputation.  The 
physician is also asked to comment as to 
whether the treatment rendered on April 5 
and 6, 1999 from Desert Valley Hospital 
was the cause of any current disability 
through carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault; in this 
regard, the physician is asked whether a 
more aggressive form of treatment at that 
time would have been more appropriate.

Thereafter, the RO should readjudicate the claim for 
entitlement to compensation for bilateral below the knee 
amputations with associated complications and pressure sores, 
under 38 U.S.C.A. § 1151, as a result of VA treatment.  If 
the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


